
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1135
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Mr. Broun of Georgia
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to require that Members take the same annual ethics training as
		  senior staff.
	
	
		That clause 3(a)(6)(B) of rule XI of
			 the Rules of the House of Representatives is amended—
			(1)in item (i),
			 strike new officer or employee and insert Member,
			 Delegate, Resident Commissioner, officer, or employee;
			(2)in item (ii), strike officer and
			 employee and insert Member, Delegate, Resident Commissioner,
			 officer, and employee and strike officer or employee and
			 insert Member, Delegate, Resident Commissioner, officer, or
			 employee; and
			(3)by adding at the
			 end the following new sentence: The training that is required of
			 Members, Delegates, and the Resident Commissioner under this paragraph is the
			 same that is required of senior staff by the committee..
			
